Is44 (Rev.on9) Case 1:20-cv-03926-FB-PO;PPEUMENVER SHp/PS/20 Page 1 of 2 PagelD # 11

The JS 44 civil cover sheet and the information contained herein neither replace nor reoem the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

Jnited States in September 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS

Takis

(b) County of Residence of First Listed Plaintiff _
(EXCEPT IN U.S. PLAINTIFF) CASES)

ha Revd

(c) Attorneys (/irm Name, Address, and Telephone Number)

Wilk

0
y

Ves
MN

nee. sede WHY

The

NOTE:

Attorneys (/f Known)

 

DEFENDANTS

Ce NL Ad

County of Residence of First Listed Defendant as
(IN U.S. PLAINTIFF CASES ONLY)
IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT

OF LAND INVOLVED

 

II. BASIS OF JURISDI

\v> o?
VY" in One Box Only)

nem an "XN"
4 Federal Question

(For Diversity Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plainuff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

41 US. Government PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 71 1 1 Incorporated or Principal Place o4 04
of Business In This State
2. US. Government 4 Diversity Citizen of Another State OM 2 © 2 Incorporated and Principal Place os o5
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a o3 O 3. Foreign Nation o 6 76
Foreign Country
IV. NATURE OF SUIT (Place an “X" mm One Box Only)
L CONTRACT TORTS FORFEITURE/PENALTY _BANKRUPTCY OTHER STATUTES J
110 Insurance PERSONAL INJURY PERSONAL INJURY — [0 625 Drug Related Seizure © 422 Appeal 28 USC 158 © 375 False Claims Act
J 120 Marine G 310 Airplane J 365 Personal Injury - of Property 21 USC 881} 423 Withdrawal © 376 Qui Tam (31 USC
O 130 Miller Act 315 Airplane Product Product Liability 1 690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability (J 367 Health Care! 400 State Reapportionment
1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS OF 410 Antitrust
& Enforcement of Judgment Slander Personal Injury T 820 Copyrights © 430 Banks and Banking
151 Medicare Act © 330 Federal Employers’ Product Liability 1 830 Patent OF 450 Commerce
© 152 Recovery of Defaulted Liability J 368 Asbestos Personal 1 840 Trademark O 460 Deportation
Student Loans O 340 Marine Injury Product 470 Racketeer Influenced and
(Excludes Veterans) J 345 Marine Product Liability LABOR SOCIAL SECURITY Corrupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY [9 710 Fair Labor Standards 7 S61 HIA (1395ff) 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle 1 370 Other Fraud Act 1 862 Black Lung (923) O 490 Cable/Sat TV
4 160 Stockholders’ Suits ( 355 Motor Vehicle 371 Truth in Lending 4 720 Labor/Management J 863 DIWC/DIWW (405(g)) | 850 Securities‘Commodities!
190 Other Contract Product Liability 1 380 Other Personal Relations 1 864 SSID Title XVI Exchange
1 195 Contract Product Liability | 360 Other Personal Property Damage © 740 Railway Labor Act 865 RSI (405(g)) 890 Other Statutory Actions
1 196 Franchise Injury 11 385 Property Damage 4 751 Family and Medical O 891 Agricultural Acts
1 362 Personal Injury - Product Liability Leave Act © 893 Environmental Matters
Medical Malpractice J 790 Other Labor Litigation 1 895 Freedom of Information
l REAL PROPERTY AAVIL RIGHTS PRISONER PETITIONS [7 791 Employee Retirement FEDERAL TAX SUITS Act
J 210 Land Condemnation K4.40 Other Civil Rights Habeas Corpus: Income Security Act 1 870 Taxes (U.S. Plaintiff O 896 Arbitration
O 220 Foreclosure 1 441 Voting 463 Alien Detaince or Defendant) 899 Administrative Procedure
O 230 Rent Lease & Ejectment O 442 Employment 1 510 Motions to Vacate 1 871 IRS—Third Party Act/Review or Appeal of
O 240 Torts to Land 3 443 Housing Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations O 530 General 950 Constitutionality of
290 All Other Real Property 0 445 Amer. w/Disabilities -] J 535 Death Penalty IMMIGRATION State Statutes
Employment Other: 4 462 Naturalization Application
0 446 Amer. w/Disabilitics -]( 540 Mandamus & Other = | 465 Other Immigration
Other 1 $50 Civil Rights Acuions
O 448 Education 9 555 Prison Condition

J $60 Civil Detainee -
Conditions of

 

 

Confinement

 

 

 

 

V, RIGIN (Place an”:

1 Original
Proceeding

VI. CAUSE OF ACTION

2 Removed from
State Court

¥" in One Box Only)

1 3. Remanded trom o4

Appellate Court

ayse

Reinstated or
Reopened

1 5 Transferred from
Another District
(specify)

Cite the U.S. caves i syn you are filing (Do not cite jurisdictional statutes untess diversity):

Litigation

1 6 Multidistrict

 

 

Brief description OTS e MOU

 

VII. REQUESTED IN (1 CHECK IF THIS IS A CLASS ACTION DEMAND $ SS CHECK YES only ae in complaint:
COMPLAINT: UNDER. RULE 23, F.R.Cv.P ), 0%, sv « JURY DEMAND: Wes No

 

VII. RELATED CASE(S)

IF ANY

(See instructions)

JUDGE
4

[|

DOCKET NUMBER

 

DATE 9 \nx\ree

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

RE QF A APOE

 

ey

APPLYING IFP

 

JUDGE

MAG. JUDGE
ca airs ASE HRORRMIO SMP UA Ed oon SOMMER nef URL op le bra ack A RBGAID #: 12

exclusive of interest and costs, are eligible for compulsory arbitration, The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration

Vik Pawar” P\ NO
I \ GQ! Q __. counsel for a _ _, do hereby certify that the above captioned civil action is ineligible for

ET mn following reason(s):
monetary damages sought are in excess of $150,000, exclusive of interest and costs,

the complaint seeks injunctive relief,

 

the matter is otherwise ineligible for the following reason

DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:

RELATED CASE STATEMENT (Section Vill on the Front of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that * A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)

1.) Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
County? C] Yes No
2.) If you answered “no” above:

a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
County? Cl Yes i No

b) Did the events or omisSions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
District? Yes No

c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was

received: yw O
If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader sen: does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County? A es oO

(Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

BAR ADMISSION
| am currently admitted in t astern District of New York and currently a member in good standing of the bar of this court.
Yes oO No

Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

oO Yes (If yes, please explain No

| certify the accuracy of all inf tlon/ prdvided above.

Signature:

 

 

Dsct Matified P1OT/INIT

 
